Title: To George Washington from the Grand Inquest of Chester County, Pennsylvania, 26 August 1793
From: Grand Inquest of Chester County, Pennsylvania
To: Washington, George



[c.26 August 1793]

Fully impressed with the importance of Observing those steps which (in our Opinion) will tend to preserve to the United States that peace, which they now by the blessing of God enjoy.
The Grand Inquest for Chester County in the State of Pennsylvania, beg leave to express the high Opinion they entertain of your wisdom & attention to the interest & happiness of your Country in Issuing the late Proclamation, declaring the Neutrality of the United States; And whilst as friends to mankind they most cordially deprecate the war now carried on by the Belligerent Powers, they conceive that pursuing a line of Conduct strictly impartial & friendly to all, will prevent those difficulties & distresses which are the concomitants of War, and which is now spreading devastation in Europe.
They are happy in this oppertunity to declare their intention to pursue the most effectual means in their power to preserve the Neutrality from violation and in making this declaration it

is but Just to observe that they are fully confident they are speaking the sentiments of their County.
Signed by Order of the Grand inquest for August sessions 1793—By—

Dennis Whelen Foreman

